EX PARTE QUAYLE
This application is in condition for allowance except for the following formal matters. Prosecution on the merits is closed in accordance with the practice under Ex Parte Quayle, 1935 C.D. 11,453 O.G. 213. A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.
The claimed design is patentable over the references cited. This application is in condition for allowance except for the following formal matters:
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Objections – Drawings
 
The drawings do not meet the requirements of MPEP § 1503.02 and Hague Agreement Rule 9(4) because:

(1) Inconsistencies are found in the disclosure which must be resolved. Specifically, a small broken line notch appears on the bottom, rear of the base of the television receiver in reproduction 1.2. This feature is an inverted U-shaped opening, comprised full of broken lines on all sides. However in reproduction 1.8, the bottom edge of the base is shown as an unbroken solid line circle, though the notch would be visible in comprised of broken line in reproduction 1.8 if it were consistent with the disclosure in reproduction 1.2. Reproduction 1.4 also shows the bottom edge as an unbroken solid line. When inconsistencies are found among the views, the examiner should object to the drawings and request that the views be made consistent. Therefore a new copy of reproductions 1.4 and 1.8 must be submitted which resolves the inconsistencies in the disclosure. (See below illustration for identification)

    PNG
    media_image1.png
    911
    887
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    446
    837
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    358
    414
    media_image3.png
    Greyscale

(2) Reproduction 1.8 is objected to, as solid segments appear interspersed with the broken line disclosure, creating indefiniteness of scope. The features partially formed by these solid line segments appear in reproduction 1.8 only, and are therefore indefinite and nonenabling as they lack sufficient corroboration to understand their precise appearance. Every design patent application must include either a drawing or a photograph of the claimed design. As the drawing or photograph constitutes the entire visual disclosure of the claim, it is of utmost importance that the drawing or photograph be clear and complete, and that nothing regarding the design sought to be patented is left to conjecture. When inconsistencies are found among the views, the examiner should object to the drawings and request that the views be made consistent. Therefore a new copy of reproduction 1.8 must be submitted which resolves the inconsistencies in the broken line disclosure. (See below illustration for identification)

    PNG
    media_image4.png
    409
    472
    media_image4.png
    Greyscale

Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description in the Specification. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as “Replacement Sheet” pursuant to 37 CFR 1.121(d).  If the examiner does not accept the changes, the applicant will be notified and informed of any required corrective action in the next Office action.
 
If corrected drawings are submitted in response to this Office action, they must be in compliance with 37 C.F.R. 1.121(d)

Objections – Specification
 
Descriptions of the figures are not required to be written in any particular format. However, they must describe the views of the drawings clearly and accurately. (Hague Rule 7(5)(a), 37 CFR 1.1024, MPEP 2920.04(a) subsection II) 
Specifically:
1. The terminology “reference view” has no specific meaning in United States design patent practice. As described in the accompanying feature statement, the views described as “reference” show the television receiver with the display portion swiveled or tilted at differing angles. The descriptions should reflect the angle of view as well as the different configurations of the article being disclosed.
2. The description of reproduction 1.2 refers to the view as a “rear perspective view”, however reproduction 1.1 is described only as “perspective”. 
3. Reproduction 1.4 is described as “back”, while reproduction 1.2 is described as a “rear perspective”. 
For clarity, consistency, and accuracy, the descriptions of the reproductions should be amended. Suggested language:
 
--1.1 : Front perspective view
1.2 : Rear perspective view
1.3 : Front view
1.4 : Rear view
1.5 : Left view
1.6 : Right view
1.7 : Top view
1.8 : Bottom view
1.9 : Front view, shown with the display panel in a rotated position
1.10 : Right view, shown with the hinge portion of the display panel in an alternate position
1.11 : Top view, shown with the hinge portion of the display panel in an alternate position--

Conclusion
 
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 1935 C.D. 11, 453 O.G. 213.   If applicant’s response to the requirements set forth above is incomplete or includes new matter, the examiner may hold the response non-compliant.
 
A shortened statutory period for reply to this action is set to expire two months from the mailing date of this letter.
 
The references are cited as pertinent prior art. Applicant may view and obtain copies of the cited references by visiting <http://www.uspto.gov/patft/index.html> and pressing the “Patent Number Search” button.

Discussion of the Merits of the Application 
All discussions between the applicant and the examiner regarding the merits of a pending application will be considered an interview and are to be made of record. See MPEP 713. The examiner will not discuss the merits of the application with applicant’s representative if the representative is not registered to practice before the USPTO.  Appointment as applicant’s representative before the International Bureau pursuant to Rule 3 of the Common Regulations under the Hague Agreement does NOT entitle such representative to represent the applicant before the USPTO.  Furthermore, an applicant that is a juristic entity must be represented by a patent attorney or agent registered to practice before the USPTO.   Additional information regarding interviews is set forth below.

Telephonic or in person interviews
A telephonic or in person interview may only be conducted with an attorney or agent registered to practice before the USPTO (“registered practitioner”) or with a pro se applicant (an applicant who is the inventor and who is not represented by a registered practitioner).   

The registered practitioner may either be of record or not of record.  To become “of record”, a power of attorney (POA) in accordance with 37 CFR 1.32 must be filed in the application.  Form PTO/AIA /80 “Power of Attorney to Prosecute Applications Before the USPTO”, available at https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012, may be used for this purpose. See MPEP 402.02(a) for further information. Interviews may also be conducted with a registered practitioner not of record provided the registered practitioner can show authorization to conduct an interview by completing, signing and filing an “Applicant Initiated Interview Request Form” (PTOL-413A) (available at the USPTO web page indicated above).  See MPEP 405. For acceptable ways to submit forms to the USPTO, see “When Responding to Official USPTO Correspondence” below.

If a pro se applicant or registered practitioner located outside of the United States wishes to communicate by telephone, it is suggested that such person email the examiner at lisa.grabenstetter@uspto.gov to arrange a time and date for the telephone interview.  Please include proposed days and times for the proposed call. When proposing a day/time for the interview, please take into account the examiner’s work schedule indicated in the last paragraph of this communication. The email should also be used to determine who will initiate the telephone call.

Email Communications
The merits of the application will not be discussed via email (or other electronic medium) unless appropriate authorization for internet communication is filed in the application.  Form PTO/SB/439 “Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications” may be used to provide such authorization and is available at the USPTO web page indicated above.  The authorization may not be sent by email to the USPTO.  For acceptable ways to submit the authorization form to the USPTO, see “When Responding to Official USPTO Correspondence” below.  See MPEP 502.03 II for further information.
 
When Responding to Official USPTO Correspondence 

When responding to official correspondence issued by the USPTO, including a notification of refusal, please note the following:

The USPTO transacts business in writing. All replies must be signed in accordance with 37 CFR 1.33(b).  Pursuant to 37 CFR 1.33(b)(3), a reply submitted on behalf of a juristic applicant must be signed by an attorney or agent registered to practice before the USPTO. Applicants may submit replies to Office actions only by:
Online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only)
https://www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources
Mail: Commissioner For Patents, P.O. Box 1450, Alexandria, VA, 22313-1450
Facsimile to the USPTO's Official Fax Number (571-273-8300)
Hand-carry to USPTO's Alexandria, Virginia Customer Service Window
https://www.uspto.gov/patents-maintaining-patent/responding-office-actions

Contact Information
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to L. A. Grabenstetter whose telephone number is (571)270-1593.  The examiner can normally be reached on MONDAY - THURSDAY, 6:00am - 3:00pm Eastern Standard Time, and alternate FRIDAYS.
 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manpreet Matharu can be reached on 571-272-8601.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L. A. Grabenstetter/Primary Examiner, Art Unit 2922